Citation Nr: 1748161	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraines.

2.  Entitlement to a rating in excess of 50 percent for sarcoidosis.

3.  Entitlement to service connection for a thyroid disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a skin disability, claimed as rash on neck.

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.

8.  Entitlement to service connection for rectal cancer with loss of colon.

9.  Entitlement to service connection for Hodgkin's lymphoma.

10.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for back pain.

11.  Entitlement to service connection for back pain.

12. Whether new and material evidence has been received to reopen the previously denied claim of service connection for a chronic eye disability.

13.  Entitlement to service connection for a chronic eye disability.

14.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hearing loss.

15.  Entitlement to service connection for hearing loss.

16.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for dizziness.

17.  Entitlement to service connection for dizziness.

18.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for painful joints.

19.  Entitlement to service connection for painful joints.

20.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for abdominal pain.

21.  Entitlement to service connection for a gastrointestinal disability, claimed as diverticulitis.

22.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from January 1982 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

First, a March 2010 rating decision denied service connection for thyroid disease, sleep apnea, hypertension, rash on neck, and anxiety with shakes.  The Veteran appealed this decision via a December 2010 notice of disagreement.  

Second, a January 2012 rating decision granted a higher rating of 50 percent (effective October 18, 2010) for the Veteran's service-connected migraine, but denied service connection rectal cancer with loss of colon, and diverticulitis.  The Veteran appealed this decision via an April 2012 notice of disagreement.  

Third, a March 2012 rating decision denied service connection for Hodgkin's lymphoma.  The Veteran appealed this decision via a June 2012 notice of disagreement.  

Finally, a February 2013 rating decision denied a compensable rating for the Veteran's service-connected sarcoidosis.  It also denied the Veteran's request to reopen the previously denied claims of service connection for back pain, a chronic eye disability, hearing loss, dizziness, and painful joints.  The Veteran appealed this decision via a February 2013 notice of disagreement.

In October 2016, the Veteran testified at a Board hearing.  A transcript is of record.  

At her Board hearing, the Veteran testified that she does not work due to her claimed disabilities.   See 10/27/16 VBMS, Hearing Transcript, at 21.  Although she made this statement while discussing her claimed painful joints, it is unclear which specific disabilities affect the Veteran's capacity to work.  Since one of the issues on appeal is a higher rating for sarcoidosis, the Board, resolving doubt in favor of the Veteran, finds that a claim for a TDIU has been raised by the record.  This claim is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of a higher rating for sarcoidosis, all service connection issues listed in the title page, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of the issue of a higher rating for migraine.

2.  A June 1990 rating decision denied service connection for a chronic eye disability, dizziness, painful joints, abdominal pain, back pain, and hearing loss.  The Veteran did not appeal this decision, and VA did not receive additional evidence within a year of the decision.

3.  Since the last final denial in June 1990, new and material evidence has been received with regard to the issues of service connection for a chronic eye disability, dizziness, painful joints, abdominal pain, back pain, and hearing loss.


CONCLUSIONS OF LAW

1.  For the issue of a higher rating for migraine, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

2.  The June 1990 denial of service connection for a chronic eye disability, dizziness, painful joints, abdominal pain, back pain, and hearing loss became final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.104 (2016).

3.  New and material evidence has been received to reopen the previously denied claims of service connection for a chronic eye disability, dizziness, painful joints, abdominal pain, back pain, and hearing loss.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issue Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At her October 2016 Board hearing, the Veteran indicated that she was withdrawing the issue of a higher rating for her service-connected migraine.  See 10/27/16 VBMS, Hearing Transcript, at 3.  As such, this issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this particular issue and it is dismissed.

Claims to reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

A June 1990 rating decision denied service connection for a chronic eye disability, chronic pathologies manifesting as dizziness, painful joints, abdominal pain, and back pain, and hearing loss.  For all these claimed disabilities, the RO determined that a current chronic disability was not shown.  The Veteran did not appeal the June 1990 decision, and VA did not receive additional evidence within a year of it.  As such, the June 1990 rating decision became final.

1. Back Pain

Since the June 1990 rating decision, VA has received new and material evidence with regard to the claimed back disability.  Significantly, recently-obtained private treatment records show treatment for chronic low back pain.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 87.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and, coupled with evidence that shows back symptoms in service, raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

2. Eye

Since the June 1990 rating decision, VA has received new and material evidence with regard to the claimed eye disability.  In detail, the Veteran testified that she currently experiences a stabbing type of pain in her eye(s).  (It is unclear whether this pain affects one or both eyes.)  See 10/27/16 VBMS, Hearing Transcript, at 13-16.  She stated that she has experienced such pain since service.  Id.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and, coupled with evidence that shows a conjunctival biopsy in service, raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

3. Hearing Loss

Since the June 1990 rating decision, VA has received new and material evidence with regard to the claimed hearing loss.  Significantly, the Veteran provided oral testimony that suggests that she may have a current hearing loss disability.  See 10/27/16 VBMS, Hearing Transcript, at 16-17.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and, coupled with evidence that shows hazardous noise exposure in service, raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

4. Dizziness

Since the June 1990 rating decision, VA has received new and material evidence with regard to the claimed dizziness.  Significantly, the Veteran provided oral testimony that suggests a chronic history of dizziness since service.  See 10/27/16 VBMS, Hearing Transcript, at 18-19.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and, coupled with evidence that suggests a continuity of symptoms since service, raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

5. Painful Joints

Since the June 1990 rating decision, VA has received new and material evidence with regard to the claimed painful joints.  Significantly, the Veteran provided oral testimony that suggests a chronic history of painful joints since service.  See 10/27/16 VBMS, Hearing Transcript, at 19-21.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and, coupled with evidence that suggests a continuity of symptoms since service, raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

6. Abdominal Pain

The Veteran raised the issue of a gastrointestinal disability, claimed as diverticulitis, in October 2010.  See 10/22/10 VBMS, VA 21-4138 Statement In Support of Claim.  Insofar as this claim encompasses the Veteran's history of abdominal pain, the Board will treat it as a request to reopen the previously denied claim of service connection for abdominal pain.  See June 1990 rating decision.

Since the June 1990 rating decision, VA has received new and material evidence with regard to the claimed gastrointestinal disability.  Significantly, private treatment records show complaints of chronic diarrhea, apparently associated with the Veteran's rectal cancer.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 13-14.  These also show a positive finding for nausea.  Id. at 13.  At her Board hearing, the Veteran reported frequent episodes of nausea.  See 10/27/16 VBMS, Hearing Transcript, at 27.  This new evidence relates to an unestablished element (current disability) of the previously denied claim and, coupled with evidence that suggests a continuity of symptoms since service, raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  


ORDER

The issue of a higher rating for migraine is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for back pain is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a chronic eye disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for hearing loss is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for dizziness is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for painful joints is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for abdominal pain is granted.


REMAND

Increased Rating for Sarcoidosis

The Veteran was afforded a VA examination in October 2012 to determine the current severity of her service-connected sarcoidosis.  At her October 2016 Board hearing, the Veteran suggested that her sarcoidosis had worsened.  See 10/27/16 VBMS, Hearing Transcript, at 4-6.  In this regard, she indicated that she was now being treated with corticosteroids.  Recently-received treatment records include a January 2014 progress note, which shows a finding of increased shortness of breath associated with sarcoidosis.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 14.  In addition, a December 2016 statement from Dr. JNM indicates that the Veteran's sarcoidosis is active and causes flare-ups of shortness of breath, fatigue, and muscle weakness.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 1.  This evidence supports the Veteran's assertion that her service-connected sarcoidosis has worsened.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Service Connection Claims

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.  As detailed below, the Board finds that the Veteran is entitled to a VA examination with regard to the following disabilities.  

1. Thyroid

The Veteran has a diagnosis of hypothyroidism.  See, e.g., April 2009 letter from Dr. SJR (indicating that the Veteran receives treatment for hypothyroidism, secondary to treatment for hyperthyroidism in 2004), in 05/04/09 VBMS, Medical Treatment Record - Non-Government Facility, at 3.  

The Veteran asserts that her thyroid disorder first manifested in service.  See 04/07/11 VBMS, VA 21-4138 Statement In Support of Claim.  She concedes that she started taking medication for her thyroid disorder in the late 90s or early 2000s.  See 10/27/16 VBMS, Hearing Transcript, at 32.  Nonetheless, she testified that she began to be monitored for such a disorder in service.  Id. at 30-32.  Alternatively, she asserts that her thyroid disorder is secondary to her service-connected sarcoidosis.  See 05/04/09 VBMS, VA 21-4138 Statement In Support of Claim.  

As mentioned above, Dr. SJR described the Veteran's hypothyroidism as secondary to hyperthyroidism therapy in 2004.  A review of service treatment records does not reveal a clear indication that the Veteran was monitored for a thyroid disorder in service.  Nevertheless, the Veteran is competent to report her observable symptoms and medical history, to include any history of monitoring for a thyroid disorder.  Further, private treatment records note the Veteran's hyperthyroidism as early as 1993.  See 04/07/11 VBMS, Medical Treatment Record - Non-Government Facility, at 24.  The Board further notes that the Veteran also seeks service connection for an acquired psychiatric disorder and a gastrointestinal disability.  In relation to these claims, she has reported anxiety (described as nervous shaking and sleep difficulties) in service.  Additionally, service treatment records show multiple complaints of abdominal pain and diarrhea.  According to a Mayo Clinic online resource, hyperthyroidism can cause a wide variety of signs and symptoms, such as nervousness, anxiety, and irritability; tremor (usually a fine trembling in hands and fingers); changes in bowel patterns; and difficulty sleeping.  See Mayo Clinic, "Hyperthyroidism (overactive thyroid)," available in https://www.mayoclinic.org/diseases-conditions/hyperthyroidism/basics/symptoms/con-20020986.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's current thyroid disorder may be related to service.

2. Sleep Apnea

The Veteran has a diagnosis of obstructive sleep apnea.  See, e.g., 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility.  At her Board hearing, she indicated that she has a history of symptoms consistent with sleep apnea (snoring, gasping for air) since service.  See 10/27/16 VBMS, Hearing Transcript, at 37.  Alternatively, she asserts that her sleep apnea is secondary to her service-connected sarcoidosis.  See 05/04/09 VBMS, VA 21-4138 Statement In Support of Claim.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's obstructive sleep apnea may be related to service.

3. Hypertension

Private treatment records show treatment for essential hypertension.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 87.  In a statement dated March 2011, the Veteran stated that her hypertension was discovered in service.  See 04/07/11 VBMS, VA 21-4138 Statement In Support of Claim.  At her Board hearing, she indicated that started taking hypertension medication right after separation from service.  See 10/27/16 VBMS, Hearing Transcript, at 34.  Alternatively, she asserts that her hypertension is secondary to her service-connected sarcoidosis.  See 05/04/09 VBMS, VA 21-4138 Statement In Support of Claim.  A January 1990 VA examination shows blood pressure readings of 120/80 (sitting) and 130/90 (standing).  Additionally, a VA medical certificate from September 1989 shows a blood pressure reading of 136/94.  A separate VA medical certificate from that same period (the date is unclear, but the Veteran's age was the same as in September 1989) shows a blood pressure reading of 155/69.  See 09/13/89 & 10/05/89 VBMS, Medical Treatment Record - Government Facility.  Although these records do not show a clear diagnosis of hypertension, they do show blood pressure readings that suggest high blood pressure within a year of separation from service.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's hypertension may have manifested within a year of service.

4. Skin

The Veteran raised the issue of service connection for a skin disability, claimed as rash on neck, in April 2009.  See 04/03/09 VBMS, VA 119 Report of Contact.  At her Board hearing, she indicated that she also has skin symptoms in her hands.  See 10/27/16 VBMS, Hearing Transcript, at 34-35.  She asserts that she was treated for skin symptoms in service and that she still has breakouts.  Id.  Alternatively, she asserts that her skin disability is secondary to her service-connected sarcoidosis.  See 05/04/09 VBMS, VA 21-4138 Statement In Support of Claim.  Service treatment records show a diagnosis of coccidioidomycosis in May 1985, contemporaneous with the diagnosis of sarcoidosis.  They also show treatment for rash on both hands and on the left forearm in January 1982 and June 1988, respectively.  See 12/10/14 VBMS, STR - Medical.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's claimed skin symptoms may be related to service.

5. Acquired Psychiatric Disorder

At her Board hearing, the Veteran stated that her claimed anxiety began in service.   See 10/27/16 VBMS, Hearing Transcript, at 36.  She described her anxiety symptoms as nervous shaking and sleep impairment.  Id.  She indicated that she takes anxiety medication since the late 90s, early 2000s.  Alternatively, she asserts that her anxiety is secondary to her service-connected sarcoidosis.  See 05/04/09 VBMS, VA 21-4138 Statement In Support of Claim.  A VA problem list printed on April 2009 shows a diagnosis of depression NOS.  See 04/23/09 VBMS, Medical Treatment Record - Government Facility.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's claimed anxiety may be related to service.  The Board has recharacterized this issue as entitlement to service connection for an acquired psychiatric disability, as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

6. Rectal Cancer

In a statement dated March 2011, the Veteran reported that she was diagnosed with rectal cancer in February 2010 and subsequently underwent radiation and chemotherapy for it.  See 04/07/11 VBMS, VA 21-4138 Statement In Support of Claim.  At her Board hearing, she reiterated that the cancer was discovered in 2010.  See 10/27/16 VBMS, Hearing Transcript, at 24.  She further suggested that her rectal cancer may be secondary to her Hodgkin's lymphoma (also claimed as related to service, discussed below), her service-connected sarcoidosis, or environmental exposures.  Id.  The Veteran has not submitted any evidence to support these assertions, other than indicating that she does not have a family history of cancer.  Id.  Nevertheless, considering her complicated disability picture, and resolving doubt in her favor, the Board finds that a VA examination is warranted.

7. Gastrointestinal

The Veteran raised the issue of a gastrointestinal disability, claimed as diverticulitis, in October 2010.  See 10/22/10 VBMS, VA 21-4138 Statement In Support of Claim.  Private treatment records show complaints of chronic diarrhea, apparently associated with the Veteran's rectal cancer.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 13-14.  These also show a positive finding for nausea.  Id. at 13.  At her Board hearing, the Veteran reported frequent episodes of nausea.  See 10/27/16 VBMS, Hearing Transcript, at 27.  She further indicated that her gastrointestinal symptoms began in service, adding that they became a concern around the time of her sarcoidosis diagnosis.  She believes that her symptoms were associated with a procedure to obtain a tissue sample for a biopsy, procedure during which her lung was punctured and blood gushed out.  Service treatment records show multiple complaints of nausea, diarrhea, and abdominal pain.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's claimed gastrointestinal disability may be related to service.

8. Hodgkin's Lymphoma

An April 2009 letter from Dr. SJR indicates that the Veteran has a history of surgery and chemotherapy for Hodgkin's lymphoma.  See 05/04/09 VBMS, Medical Treatment Record - Non-Government Facility, at 3.  Treatment records show that the Veteran was diagnosed with Hodgkin's lymphoma in December 1992.  See 04/07/11 VBMS, Medical Treatment Record - Non-Government Facility, at 11.  At her Board hearing, the Veteran recalled being told by her physician that her Hodgkin's disease was likely related to her sarcoidosis.  Service treatment records show that the Veteran was admitted to a Naval Hospital in February 1985 to rule out a diagnosis for sarcoidosis, coccidioidomycosis, and Hodgkin's lymphoma.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's Hodgkin's lymphoma may be related to service.

9. Back Pain

As noted above, the evidence shows a diagnosis of chronic low back pain.  See 01/03/17 VBMS, Medical Treatment Record - Non-Government Facility, at 87.  At her Board hearing, the Veteran indicated that she injured her back in service and she has had back problems ever since.  See 10/27/16 VBMS, Hearing Transcript, at 8-12.  She reported self-medication after service, up to 2005, when she began treatment for her back.  Id.  Service treatment records show multiple complaints of low back pain.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's back pain may be related to service.

10. Eye

As noted above, the Veteran testified that she currently experiences a stabbing type of pain in her eye(s).  (It is unclear whether this pain affects one or both eyes.)  See 10/27/16 VBMS, Hearing Transcript, at 13-16.  She stated that she has experienced such pain since service.  Id.  She believes that her pain is associated with a conjunctival biopsy in service.  Id.; see also 08/06/12 VBMS, VA 21-4138 Statement In Support of Claim. Service treatment records shows that the Veteran underwent a conjunctival biopsy of the right eye in May 1985 to rule out a conjunctival granuloma associated with sarcoidosis.  See 08/04/12 VBMS, STR - Medical, at 213.  A VA examination is warranted, as the evidence raises the possibility that the Veteran's claimed eye disability may be related to service.

11. Hearing Loss

At her Board hearing, the Veteran stated that she has had hearing difficulties since service.  She indicated that these difficulties manifest themselves as needing to turn up the sound volume of the television and phone, and as asking others to repeat themselves or speak louder in conversation.  See 10/27/16 VBMS, Hearing Transcript, at 16-17.  She stated that her last audiological examination was in the early 2000s.  The Veteran's MOS was maintenance system technician, and she has stated that she was a jet mechanic in service.  As such, hazardous noise exposure is conceded.  As the evidence suggests that the Veteran may have a current hearing disability, the Board finds that she is entitled to a VA examination.

12. Dizziness

At her Board hearing, the Veteran reported a history of dizziness since service.  See 10/27/16 VBMS, Hearing Transcript, at 18-19.  She believes that her dizziness is related to her service-connected sarcoidosis and migraine.  Id.; see also 08/06/12 VBMS, VA 21-4138 Statement In Support of Claim.  The record is silent for a specific diagnosis that accounts for the Veteran's reported dizziness.  Nevertheless, considering the complexity of the Veteran's overall disability picture, and resolving any doubt in her favor, the Board finds that a VA examination is warranted.

13. Painful Joints

At her Board hearing, the Veteran reported a history of joint pain since service.  See 10/27/16 VBMS, Hearing Transcript, at 19-21.  She reported self-treatment with over-the-counter pain medication.  Id.  She believes that her joint pain is related to her sickle cell trait and G6PD deficiency.  Id.  She asserts that her claimed joint pain first manifested in service.  The record is unclear as to whether the reported painful joints have been attributed to a specific diagnosis.  Nevertheless, considering the complexity of the Veteran's overall disability picture, and resolving any doubt in her favor, the Board finds that a VA examination is warranted.

TDIU

As noted in the Introduction, a TDIU claim has been raised by the record.  VA must notify the Veteran of the evidence and information required to substantiate her inferred claim for TDIU, and conduct any necessary development.  

Hearing Transcript

At her Board hearing, the Veteran requested a copy of the hearing transcript.  See 10/27/16 VBMS, Hearing Transcript, at 3.  On remand, the AOJ must fulfill this request by providing a copy of the hearing transcript to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide a transcript of the October 2016 Board hearing to the Veteran.  

2.  Ask the Veteran to complete a formal application for a TDIU, and provide her notice of the evidence and information required to substantiate such claim.

3.  Thereafter, schedule the Veteran for VA examinations to determine the current severity of her sarcoidosis, the nature and etiology of her service connection claims, and the impact of her service-connected disabilities on her employability.  Review of the claims file should be noted in the examiner's report.  

For the service-connected sarcoidosis:

Identify all symptoms associated with the Veteran's sarcoidosis and determine their current severity.  All necessary tests should be conducted.

For the claimed thyroid disorder:

Diagnose any current thyroid disorder.  

For any current disorder, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the extent to which any current thyroid disorder first manifested in, or is related to, service.  Please also address whether the Veteran's hyperthyroidism (for which she was treated in 2004) began in or is related to service.

If not directly related to service, is any current thyroid disorder at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current thyroid disorder has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed sleep apnea:

Is the Veteran's diagnosed sleep apnea as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of sleep apnea-like symptoms since service, namely, snoring and gasping for air while sleeping.

If not directly related to service, is the sleep apnea at least as likely as not proximately due to one or more service-connected disabilities, in particular, sarcoidosis?  If not, then is it at least as likely as not that the sleep apnea has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities, in particular, sarcoidosis?  

For the claimed hypertension:

Is it as least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed hypertension first manifested in service or within a year of separation from service? (The Veteran separated from service in July 1989.)  Please consider VA records that show elevated blood pressure readings in late 1989 and early 1990.

If it did not manifest in service or within a year of separation from service, is the Veteran's diagnosed sleep apnea as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  

If not directly related to service, is the hypertension at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the hypertension has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed skin disability:

Diagnose any current skin disorder.  

Is it as least as likely as not (probability of 50 percent or more) that any current skin disability first manifested in service or within a year of service?  Service treatment records show treatment for rash at different points in time.  They also show a diagnosis of coccidioidomycosis in May 1985, contemporaneous with the diagnosis of sarcoidosis.

If it did not manifest in service or within a year of separation from service, is any current skin disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of continuous skin symptoms since service.

If not directly related to service, is any current skin disability at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current skin disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed psychiatric disorder:

Diagnose any current mental health disability.  

For any current mental health disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of nervousness and trembling since service.

If not directly related to service, is any current mental health disability at least as likely as not proximately due to one or more service-connected disabilities, in particular, her sarcoidosis?  If not, then is it at least as likely as not that the current mental health disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities, in particular, her sarcoidosis?  

For the claimed rectal cancer:

Is the Veteran's rectal cancer as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  

If not directly related to service, is the Veteran's rectal cancer at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the rectal cancer has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed gastrointestinal disability:

Diagnose any current gastrointestinal disability.  Private treatment records show a diagnosis of chronic diarrhea.

For any current gastrointestinal disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the documented complaints of diarrhea, nausea, and abdominal pain in service, as well as the Veteran's report of continuous symptoms since service.  Please address the Veteran's contention that her claimed disability is associated with a ruptured lung during an in-service procedure to obtain a tissue sample for a biopsy.

If not directly related to service, is any current gastrointestinal disability at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current gastrointestinal disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed Hodgkin's lymphoma:

Is it as least as likely as not (probability of 50 percent or more) that the Veteran's Hodgkin's lymphoma first manifested in service? Please consider and discuss service treatment records that show that the Veteran was admitted to a Naval Hospital in February 1985 to rule out a diagnosis for sarcoidosis, coccidioidomycosis, and Hodgkin's lymphoma.  

If it did not manifest in service, is the Hodgkin's lymphoma as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  

If not directly related to service, is the Hodgkin's lymphoma at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the Hodgkin's lymphoma has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed back pain:

Diagnose any current back disability.  Private treatment records show a diagnosis of chronic low back pain.

For any current back disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of a back injury in service, the multiple documented complaints of back pain in service, and her report of continuous symptoms since service.  

If not directly related to service, is any current back disability at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current back disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed eye disability:

Diagnose any current eye disability.  The Veteran has reported a stabbing type of pain in at least one of her eyes.

For any current eye disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of continuous eye symptoms since service.  Please also address her contention that her current eye symptoms are associated with a conjunctival biopsy of her right eye in May 1985.

If not directly related to service, is any current eye disability at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the current eye disability has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed hearing loss:

Diagnose any current hearing loss disability.  

For any current hearing loss disability, is it as least as likely as not (probability of 50 percent or more) related to hazardous noise exposure in service?  The examiner must concede that the Veteran was exposed to hazardous noise as a jet mechanic in the Navy.  He or she should also consider the Veteran's report of hearing difficulties (raising volume of television and phone; asking other to repeat themselves or talk louder) since service.

For the claimed dizziness:

Diagnose any current disability that may account for the Veteran's reported dizziness.

For any such disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of continuous symptoms since service.  

If not directly related to service, is any disability associated with dizziness at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the disability associated with dizziness has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the claimed painful joints:

Diagnose any current disability that may account for the Veteran's reported painful joints.  

For any such disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss the Veteran's report of continuous symptoms since service.  

If not directly related to service, is any disability associated with painful joints at least as likely as not proximately due to one or more service-connected disabilities?  If not, then is it at least as likely as not that the disability associated with painful joints has been aggravated (permanently worsened beyond it natural progression) by one or more service-connected disabilities?  

For the TDIU claim:

Describe the functional impairment caused by each of the service-connected disabilities and state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience. 

Final considerations:

The examiner should provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the examiner should consider the extent to which there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

If aggravation is found with regard to any claimed disability, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


